Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 1 of 8 PAGEID #: 5981




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


JOSEPH SHINE-JOHNSON,

                       Petitioner,               :   Case No. 2:20-cv-1873

       - vs -                                        Chief Judge Algenon L. Marbley
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Belmont Correctional Institution,
                                                 :
                       Respondent.


     DECISION AND ORDER ON PETITIONER’S MOTIONS FOR
           RECONSIDERATION AND CLARIFICATION


       This habeas corpus case is before the Court upon Petitioner’s Motion for Reconsideration

of the denial of discovery (ECF No. 59) and his Motion for Clarification, related to the same topic

(ECF No. 61). The Magistrate Judge has also read Petitioner’s letter (ECF No. 60).



Discovery in General



       Discovery in general is a litigation tool which enables a party to obtain information about

a case which is in the hands of opposing parties. It was first made generally available in federal

litigation with adoption of the Federal Rules of Civil Procedure in 1938. Since then it has been

made available in different kinds of litigation, both in the federal courts and in state courts that

follow the federal model, such as Ohio. The scope of allowable discovery varies depending on the

kind of litigation. Just because a set of rules uses the word “discovery” does not mean discovery

                                                 1
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 2 of 8 PAGEID #: 5982




under that set of rules is a broad as under another set.

       Ohio R. Crim. P. 16(B) currently provides:

               (B) Discovery: Right to Copy or Photograph. Upon receipt of a
               written demand for discovery by the defendant, and except as
               provided in division (C), (D), (E), (F), or (J) of this rule, the
               prosecuting attorney shall provide copies or photographs, or permit
               counsel for the defendant to copy or photograph, the following items
               related to the particular case indictment, information, or complaint,
               and which are material to the preparation of a defense, or are
               intended for use by the prosecuting attorney as evidence at the trial,
               or were obtained from or belong to the defendant, within the
               possession of, or reasonably available to the state, subject to the
               provisions of this rule:

               (1) Any written or recorded statement by the defendant or a co-
               defendant, including police summaries of such statements, and
               including grand jury testimony by either the defendant or co-
               defendant;

               (2) Criminal records of the defendant, a co-defendant, and the record
               of prior convictions that could be admissible under Rule 609 of the
               Ohio Rules of Evidence of a witness in the state's case-in-chief, or
               that it reasonably anticipates calling as a witness in rebuttal;

               (3) Subject to divisions (D)(4) and (E) of this rule, all laboratory or
               hospital reports, books, papers, documents, photographs, tangible
               objects, buildings, or places;

               (4) Subject to division (D)(4) and (E) of this rule, results of physical
               or mental examinations, experiments or scientific tests;

               (5) Any evidence favorable to the defendant and material to guilt or
               punishment;

               (6) All reports from peace officers, the Ohio State Highway Patrol,
               and federal law enforcement agents, provided however, that a
               document prepared by a person other than the witness testifying will
               not be considered to be the witness's prior statement for purposes of
               the cross examination of that particular witness under the Rules of
               Evidence unless explicitly adopted by the witness;

               (7) Any written or recorded statement by a witness in the state's
               case-in-chief, or that it reasonably anticipates calling as a witness in
               rebuttal.

                                                  2
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 3 of 8 PAGEID #: 5983




       This Rule applies pre-trial in Ohio trial courts hearing criminal cases. It is subject to a

limitation in Rule 16(C) that the prosecutor may designate material only to be seen by defense

counsel. Ohio R. Crim. P. 16(J) provides

               (J) Information Not Subject to Disclosure. The following items
               are not subject to disclosure under this rule:

               (1) Materials subject to the work product protection. Work product
                   includes, but is not limited to, reports, memoranda, or other
                   internal documents made by the prosecuting attorney or defense
                   counsel, or their agents in connection with the investigation or
                   prosecution or defense of the case;

               (2) Transcripts of grand jury testimony, other than transcripts of the
                   testimony of a defendant or co-defendant. Such transcripts are
                   governed by Crim. R. 6;

               (3) Materials that by law are subject to privilege, or confidentiality,
                   or are otherwise prohibited from disclosure.


Discovery Sought in This Case


       One can compare the list of discoverable materials in Ohio R.Crim.P. 16 with the following

list of materials Petitioner sought to obtain here:

               production of documents and disclosure from the State of Ohio of
               all typed, written or electronic versions of any and all email letters,
               memos and any form of communications from the State of Ohio
               prosecuting attorney's office to police and any of the defense counsel
               in this case concerning
               a) Jail house phone recordings

               b) Ex parte Communication between the State Prosecutors, Judges,
               Defense counsel and police

               c) Exculpatory evidence and evidence of self-defense

               d) Witness testimony/affidavit's and out of court statements

               e) Evidence presented to the grand jury

                                                  3
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 4 of 8 PAGEID #: 5984




               f) All case and trial notes and entire work case file

               g) All police files written and electronic versions of any and all
               emails, letters, memos and any form of communication with
               prosecuting attorney's and defense counsel. Including but not
               limited to all detective and investigator notes including Theresa
               Bythewood (decedents wife)

               h) Other evidence and documentation and logs of the 20gauge
               shotguns disassembly by police.

               i) Seeks the appointment of an Investigator to Take statement of all
               detectives and witnesses willing to come forward in regards to the
               tampering with evidence of the 20gauge shotgun and prosecutorial
               misconduct.

               j) Voir Dire transcripts that were excluded from the record which
               petitioner according to his notes has comments of the prosecution
               which amount to misconduct and prove the petitioner raised a valid
               claim of Self-defense and had the right to use such force.


(Motion, ECF No. 51, PageID 5844-45).

       One can see at a glance that that the materials sought by Petitioner are much broader even

than those which would have been available prior to trial under Ohio R. Crim. P. 16. For example,

prosecutors’ files would probably contain materials protected as attorney work product. The

Supreme Court has held “the proper functioning of our grand jury system depends upon the secrecy

of grand jury proceedings.”      United States v. Sells Engineering, Inc., 463 U.S. 418, 424

(1983)(quoting Douglas Oil Co. v. Petrol Stops Northeast, 441 U.S. 211, 218-219 (1979). Cited

favorably in Rehberg v. Paulk, 566 U.S. 356 (2012).

       If the purpose of a habeas corpus proceeding were to re-try a state criminal case and the

rules governing discovery in habeas proceedings were as broad as those in the Federal Rules of

Civil Procedure prior to 2015, Petitioner’s demand could possibly pass muster; each of the subjects

on which he seeks discovery is related to the subject matter of his case. But even Fed.R.Civ.P. 26

                                                 4
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 5 of 8 PAGEID #: 5985




has been narrowed to limit civil discovery to information relevant to a made in the case, rather

than to the subject matter of the case.

        Habeas corpus under 28 U.S.C. § 2254 serves a much narrower function than retrying state

criminal cases. Instead, habeas is reserved for deciding if state criminal convictions violate the

United States Constitution. Since adoption of the Antiterrorism and Effective Death Penalty Act

of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA"), we are further limited to deciding

whether state court decisions on the constitutional issues are contrary to or unreasonable

applications of Supreme Court precedent as to questions of law or based on unreasonable

determinations of fact. 28 U.S.C. § 2254(d). We defer to state court findings of fact unless they

are shown to be clearly erroneous, based on evidence presented in state court, not evidence

gathered in the habeas corpus proceeding. Since Cullen v. Pinholster, 563 U.S. 170 (2011), we

cannot consider new evidence gathered and presented in habeas unless we first find the state court

decision is clearly erroneous on the basis of the evidence that was before the state courts.

        Rule 6 of the Rules Governing § 2254 Cases is the rule regulating discovery in habeas

corpus. It must be read, as the Court stated in its Decision and Order Denying Petitioner’s Motion

for Discovery (ECF No. 54), in light of the rest of habeas corpus jurisprudence. Id. at PageID

5937-40.

        The Magistrate Judge denied discovery upon concluding Petitioner’s claims could all be

adjudicated on the basis of the State Court Record. Id. at PageID 59431. That is Ground One

asserts prosecutorial misconduct instances which were recorded and Ground Two asserts instances

of ineffective assistance of trial counsel for failing to object to those instances of prosecutorial

misconduct, again provable by pointing to omissions in the trial transcript. Ground Six claims


1
 A possible exception is any misconduct which occurred during voir dire. Respondent is directed to respond to the
Court’s prior inquiry about voir dire transcripts not later than February 15, 2021.

                                                       5
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 6 of 8 PAGEID #: 5986




ineffective assistance of appellate counsel which is either provable from the appellate record or

not at all. Id.



Particular Questions Raised in the Motions to Reconsider and Clarify



        With this background, the Magistrate Judge will attempt to answer Petitioner’s questions

posed in the pending motions.

        Petitioner claims that Alexis Quinn has provided a statement of the relevant facts in the

form of a declaration under 28 U.S.C. § 1746. Previously Petitioner had sought to have the Court

order printing of all her emails over a three-year period. If Petitioner will identify the particular

email which has the attached declaration, the Court is prepared to order that it be printed.

        To the extent Petitioner seeks to compel his trial attorney to produce information produced

pre-trial that was designated as attorney-only, the request is denied.

        Petitioner continues to seek the contents of trial attorney files and appellate counsel files

to prove that these attorneys did not follow his instructions in representing him in these

proceedings, referring to Restatement (Second) of Agency. Claims of ineffective assistance of

trial counsel and ineffective assistance of appellate counsel are not decided on the basis of whether

the attorney followed instructions. Instead, the governing standard for ineffective assistance is as

stated by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), requiring a

showing of both professionally deficient performance and prejudice. It would not prove deficient

performance to show a criminal attorney failed to follow instructions. Moreover, Petitioner has

not responded to the Magistrate Judge’s observation that his ineffective assistance of trial counsel

and ineffective assistance of appellate counsel claims all relate to matters that appear of record.



                                                  6
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 7 of 8 PAGEID #: 5987




       In his Motion to Clarify, Petitioner asks if materials obtained in discovery can be used to

overcome the presumption of correctness in state court findings (ECF No. 58, PageID 5957). The

answer is they may not be so used until and unless a petitioner overcomes the hurdle presented by

Pinholster, supra.

       Petitioner next asks if materials obtained in discovery can be used to prove cause and

prejudice to excuse a procedural default or to support a claim of actual innocence Id. The answer

is yes as a general matter. Petitioner has not yet shown that these exists or probably exists any

such material. To show actual innocence as an excuse for procedural default, a habeas petitioner

must present “new reliable evidence -- whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence -- that was not presented at trial.” Souter v.

Jones, 395 F.3d 577, 590 (6th Cir. 2005), citing Schlup v. Delo, 513 U.S. 298, 324 (1995).

Petitioner has not identified the existence of any such evidence with the possible exception of the

Declaration of Alexis Quinn, which the Court has not yet seen.

       Petitioner asks for clarification of the term “appellate record” (ECF No. 58, PageID 5959).

That term refers to all materials available to the court of appeals when it considered Petitioner’s

direct appeal.

       Having reconsidered and hopefully clarified the prior Decision and Order Denying

Discovery, the Magistrate Judge declines to modify it except with respect to the email having the

Alexis Quinn Declaration attached which will be ordered printed when the email is identified to

the Court.



February 8, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge

                                                7
Case: 2:20-cv-01873-ALM-MRM Doc #: 60 Filed: 02/08/21 Page: 8 of 8 PAGEID #: 5988




                       NOTICE REGARDING RECORD CITATIONS


       The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

               (5) Pinpoint Citations. Except for Social Security cases, which
               must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
               that reference a prior filing must provide pinpoint citations to the
               PageID number in the prior filing being referenced, along with a
               brief title and the docket number (ECF No. ___ or Doc. No. ___) of
               the document referenced.

The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
has been cited following this Rule. However, as with most computer systems, the CM/ECF
program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
Conference of the United States and cannot be locally modified. The parties are cautioned to
comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                  8
